DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 09/03/2021 is acknowledged.  Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 1-8 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hakkaku (US 2017/0106590).
Regarding claim 1, Hakkaku teaches an electronic device (shaping apparatus (10)) (see Fig. 1a) comprising: 
a print head (202) to move relative to a platform (18) parallel to a first axis to deliver a print agent (ink) to the platform (see Fig. 1a;[0036-0037],[0053]), and a cooling system (304,306,308) including a first air duct (306) coupled to the print head (202) and to provide air to the print head, wherein the print head is to move with the first air duct parallel to the first axis (i.e. carriage (14) moving the head (12) including the print head (202) with the first air duct (306) together parallel to the first axis) (see Fig. 1b;[0041-0043]), and to move relative to the first air duct parallel to a second axis, the second axis oriented at a non-zero angle relative to the first axis (see Fig. 1b;[0043-0047]).

Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohnishi (US 2011/0109693).
Regarding claim 1, Ohnishi teaches an electronic device (see Fig.1) comprising:
 a print head (30) to move relative to a platform (13) parallel to a first axis to deliver a print agent (ink) to the platform, and a cooling system (50) including a first air duct (air supply tube (55)) coupled to the print head (30) and to provide air to the print head (see Figs. 1 and 4;[0028] and [0031]), wherein the print head (30) is to move with the first air duct (55) parallel to the first axis (R), and to move relative to the first air duct parallel to a second axis (F), the second axis oriented at a non-zero angle relative to the first axis (see Fig.4;[0017-0019],[0022], and [0024-0026]).
Regarding claim 5, Ohnishi teaches an electronic device comprising a feed mechanism (12, 14) to distribute a layer of the build material (printing medium M) on the platform (13), wherein the print head (30) is to deliver the print agent (ink) on a select portion of the layer of the build material (see Figs. 1-4; [0018-0020]).
Regarding claim 8, Ohnishi teaches an electronic device, wherein the cooling system (50) comprises an exhaust port (discharge duct (52)) to exhaust the air provided to the print head (30) by the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2011/0109693) as applied to claim 1 above, and further in view of Mceltresh (US 2003/0197752).
Regarding claim 2, Ohnishi further teaches the electronic device comprising a second air duct (51) coupled to the print head (30) to move with the print head parallel to the first axis and the second axis (see Figs. 1 and 4; [0028] and [0030]), wherein the second air duct (51) is to deliver the air from the first air duct (55) to the print head (see Fig. 4; [0028]). However, Ohnishi does not explicitly teach that the second air duct is slidably coupled to the first air duct.
In the same field of endeavor, printing devices, McEltresh teaches an inkjet printing device (10) with air movement system, includes a print head (32), an air current disruption system (40) comprises first air duct (an airflow channel (44)) and second air duct (46), wherein the second air duct is slidably coupled to the first air duct (see Figs.2A-B; [0043-0044] and [0048]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified electronic device as 
Regarding claim 3, Ohnishi in view of McEltresh further teaches the electronic device, wherein the cooling system comprises an exhaust port (discharge duct (52)) to exhaust the air provided to the print head (30) by the first air duct (55) and the second air duct (51), and wherein the print head is to move with the exhaust port parallel to the first axis, and to move relative to the exhaust port parallel to the second axis (see Figs.4-5; [0028] and [0031]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2011/0109693) and of Mceltresh (US 2003/0197752) as applied to claim 2 above, and further in view of Wu (US 2016/0297110 – of record).
Regarding claim 4, the combination of Ohnishi and McEltresh does not explicitly teach the electronic device comprising an indexing sled coupled to the print head and to move the print head, wherein the second air duct is positioned between a surface on the print head and a surface on the indexing sled. In the same field of endeavor, printing devices, Wu teaches a cooling device of print head in 3D printer, including a print head (11), an indexing sled (wind pipes (23)) coupled to the print head (11)  and to move the print head, wherein the second air duct (air vents (4)) is positioned between a surface on the print head and a surface on the indexing sled (see Figs.1-4;[0007-008],[0043-0044] and [0049]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified electronic device as taught by the combination of Ohnishi and McEltresh with an indexing sled coupled to the print head and to move the print head, wherein the second air duct is positioned between a surface on the print head and a surface on the indexing sled as taught by Wu for the purpose of controlling the air flow and ensure wind pipes to the print position of the bottom of the nozzle have enough cooling airflow (see [0024]).



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2011/0109693) as applied to claim 5 above, and further in view of Juan (US 2016/0332375).
Regarding claim 6, Ohnishi further teaches the electronic device, wherein the print agent comprises a fusing agent (ink applied on the build material (i.e. printing medium (M)) (see Fig.1-4; [0018-0020]). However, Ohnishi does not teach that the build material comprises a powdered polymer or metal.  
In the same field of endeavor, printing devices, Juan teaches additive manufacturing system (200) comprises a coalescing agent distributor (268) to selectively deliver coalescing agent (fusing agent) and build material comprises a powdered polymer or metal (see Fig. 2a;[0033] and[0050]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified electronic device as taught by Ohnishi with the build material comprises a powdered polymer or metal as taught by Juan in order to produce an object with powder-based properties (see [0018]).
Examiner notes that the limitation “the build material comprises a powdered polymer or metal” is directed to a material worked upon by the apparatus and it is viewed as recitation(s) of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details).
Regarding claim 7, Ohnishi in view of Juan further teaches the electronic device comprising a heating element (272) to apply thermal energy to the build material and the print agent on the platform (252) to fuse the select portions of the build material on which the print agent is delivered (see Fig. 2a;[0061-0063] of Juan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743